         Case 1:20-cv-10850-NMG Document 16 Filed 06/19/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                              )
 LEGAL SEA FOODS, LLC,                        )
                                              )
                       Plaintiff,             )
                                              )
 v.                                           )
                                              )   Case 1:20-cv-10850-NMG
 STRATHMORE INSURANCE                         )
 COMPANY,                                     )
                                              )
                       Defendant.             )
                                              )

                          DEFENDANT’S MOTION TO DISMISS
                          PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Defendant Strathmore Insurance Company respectfully moves, pursuant to Fed. R. Civ. P.

12(b)(6), to dismiss the First Amended Complaint (Doc. 14) (“Complaint”) filed by Plaintiff Legal

Sea Foods, LLC in the above-captioned action, in its entirety and with prejudice. The Complaint,

which concerns the availability of insurance coverage for alleged business income losses arising

out of the COVID-19 pandemic, purports to assert four causes of action: breach of contract under

the subject insurance policy’s business income and extra expense coverages (Count I); breach of

contract under the policy’s additional coverage for civil authority (Count II); violation of Mass.

Gen. L. c. 93A (Count III); and declaratory judgment (Count IV). However, the Complaint does

not allege sufficient facts to allow the Court to draw a reasonable inference that Plaintiff is

plausibly entitled to relief under any such theory. The Complaint should, therefore, be dismissed

under Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted. The

specific grounds for dismissal are set forth in the Memorandum filed contemporaneously herewith.
         Case 1:20-cv-10850-NMG Document 16 Filed 06/19/20 Page 2 of 3



       WHEREFORE, Defendant Strathmore Insurance Company respectfully requests that the

Court grant this Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) and dismiss the Complaint

in its entirety and with prejudice.

                             REQUEST FOR ORAL ARGUMENT

       Defendant Strathmore Insurance Company respectfully requests oral argument on the

foregoing Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6).



                                            Respectfully submitted,

                                            DEFENDANT STRATHMORE INSURANCE
                                            COMPANY,

                                            By its attorneys,



                                            /s/ Jonathan E. Small
                                            Gregory P. Varga (BBO #629227)
                                            Jonathan E. Small (BBO #672480)
                                            ROBINSON & COLE LLP
                                            280 Trumbull Street
                                            Hartford, CT 06103
                                            Tel: (860) 275-8200
                                            E-mail: gvarga@rc.com
                                            E-mail: jsmall@rc.com

                                            Julianna M. Charpentier (BBO #703286)
                                            ROBINSON & COLE LLP
                                            One Boston Place, 25th Floor
                                            Boston, MA 02108
                                            Tel: (617) 557-5900
                                            E-mail: jcharpentier@rc.com

Dated: June 19, 2020




                                              -2-
         Case 1:20-cv-10850-NMG Document 16 Filed 06/19/20 Page 3 of 3



                              RULE 7.1(a)(2) CERTIFICATION

       Defendant Strathmore Insurance Company’s undersigned counsel certifies that the parties
have conferred and attempted in good faith to resolve or narrow the issues raised in the foregoing
Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6).



                                             /s/ Jonathan E. Small
                                             Jonathan E. Small


                                CERTIFICATE OF SERVICE

        I, Jonathan E. Small, certify that a copy of the foregoing document, filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those, if any, indicated as non-registered
participants, on this 19th day of June, 2020.


                                             /s/ Jonathan E. Small
                                             Jonathan E. Small




                                               -3-
